IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jose Ramirez,                            :
                    Petitioner           :
                                         :
      v.                                 : No. 60 C.D. 2020
                                         : ARGUED: December 9, 2020
Department of Human Services,            :
                 Respondent              :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge1
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                              FILED: January 22, 2021

      Petitioner Jose Ramirez petitions for review of Respondent Department of
Human Services’ December 26, 2019 ruling, which affirmed the Department’s
denial of Ramirez’s application for coverage of his long-term medical care via
Pennsylvania’s General Assistance (GA) program, due to the fact that he is an
undocumented immigrant. Though we conclude that the Department’s ruling was
legally erroneous, we affirm on alternate grounds.

                          I. Facts and Procedural History
      On February 18, 2019, Ramirez, an undocumented immigrant in his late 40s,
was admitted to the Garden Spring Nursing Home in Willow Grove, Pennsylvania.
Certified Record (C.R.) at 29. At that point, Ramirez was suffering from the

      1
         This case was assigned to the opinion writer before Judge Brobson succeeded Judge
Leavitt as President Judge.
following conditions: anoxic brain damage; quadriplegia; persistent vegetative state;
and contracture of extremities. Id. It is not clear from the record when exactly
Ramirez arrived in the United States, how he came to reside at Garden Spring, or
how he was injured. Id.
       On February 22, 2019, Ramirez, through Garden Spring,2 filed an application
with the Department, via which Ramirez sought coverage for his long-term medical
care under Pennsylvania’s Medical Assistance (MA) Program. Id. at 9, 12.3
       On August 12, 2019, the Department’s Montgomery County Assistance
Office denied this application, on the basis that Ramirez’s condition did not qualify
for emergency medical assistance, because
              the information that [the Department] received [did] not
              show that [Ramirez had] a medical condition manifesting
              itself by acute symptoms of sufficient severity (including
              severe pain) such that the absence of immediate medical
              attention could reasonably be expected to result in placing
              [Ramirez’s] health in serious jeopardy, serious
       2
         Ramirez was, and is, in a vegetative state and, thus, cannot play an active role in this
matter, despite the fact that he is obviously its subject.

       3
              The . . . MA[] Program is authorized by Sections 441.1-453 of the
              [Human Services] Code, Act of June 13, 1967, P.L. 31, [as
              amended,] added by Act of July 31, 1968, P.L. 904, . . . 62 P.S. §§
              441.1-453. Those who are categorically needy or medically needy
              under the standards of financial eligibility established by [the
              Department] are eligible for MA. See [Sections 441.1 and 442.1 of
              the Human Services Code,] 62 P.S. §§ 441.1, 442.1[,] and 55 Pa.
              Code §§ 141.81, 171.81. The MA program is funded jointly by the
              state and the federal government. Federal funding is contingent upon
              adherence to the requirements of the federal Medicaid statute, Title
              XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396(p) and its
              accompanying regulations. Adherence is normally evaluated by
              submission of a plan to the Secretary of the Health and Human
              Services Department . . . , who then approves or disapproves the
              plan.
Martin v. Dep’t of Pub. Welfare, 514 A.2d 204, 206 n.1 (Pa. Cmwlth. 1986).


                                               2
               impairment to bodily functions, or serious dysfunction of
               a bodily organ or part.
C.R. at 12.
      Ramirez administratively appealed this denial to the Department’s Bureau of
Hearings and Appeals on August 14, 2019. The Bureau’s Administrative Law Judge
Susan E. Logan held an appeal hearing via telephone on November 19, 2019. During
this hearing, the Department explained that it had determined that Ramirez was an
undocumented immigrant and, thus, Ramirez could be eligible for MA benefits only
if he had an emergency medical condition (EMC). Hr’g Tr., 11/19/19, at 13-16. The
Department determined that Ramirez did not suffer from an EMC, because Ramirez
had a permanent medical issue, rather than an acute one; therefore, he was ineligible
for MA benefits. Id. at 16-17. Ramirez’s attorney did not challenge the Department’s
conclusion that Ramirez had not been afflicted by an EMC. Id. at 20. Instead, he
clarified that Ramirez was seeking GA medical benefits, which he claimed are
funded exclusively by the Commonwealth and do not require proof that the applicant
suffers from an EMC. Id. at 20-24. The Department’s attorney then stated that
Ramirez was ineligible for such coverage, because he is an undocumented
immigrant. Id. at 24-25. ALJ Logan asked Ramirez’s attorney if his client was indeed
undocumented, whereupon Ramirez’s attorney admitted he had no evidence to the
contrary. Id. at 25.
      On December 17, 2019, ALJ Logan denied Ramirez’s administrative appeal.
After summarizing the parties’ respective positions, ALJ Logan quoted at length
from a number of Department regulations,4 the Department’s Operations
Memorandum 09-06-03, and sections of the Department’s Medical Assistance



      4
          Specifically, 55 Pa. Code §§ 141.61, 141.81, 149.23, and 150.1-.11. See C.R. at 31-34.


                                                3
Eligibility Handbook,5 which collectively address eligibility relating to citizenship,
alienage, and residency for the GA and MA programs. C.R. at 30-40. In addition,
ALJ Logan quoted 8 U.S.C. § 1641(b), a federal statute that defines “qualified alien”
as “an alien who is lawfully admitted for permanent residence under the Immigration
and Nationality Act [8 U.S.C. §§ 1101-05a, 1151-60, 1181-89, 1201-04, 1221-31,
1252-60, 1281-88, 1301-06, 1321-30, 1351-63a]” as well as Spring Creek
Management, L.P. v. Department of Public Welfare, 45 A.3d 474 (Pa. Cmwlth.
2012), which addresses what constitutes an EMC. C.R. at 35. ALJ Logan concluded
that,
              [b]ased on the regulations, Departmental policy, exhibits
              and testimony provided, . . . the Department correctly
              denied [Ramirez’s] application for MA because he . . . is
              an undocumented non-citizen, does not qualify for GA
              [medical benefits] because of this status, and does not have
              an EMC that meets the criteria for this to be authorized.
Id. at 41.
        Ramirez then administratively appealed ALJ Logan’s decision, but the
Department’s Chief Administrative Law Judge Tracy L. Henry affirmed the decision
in full on December 26, 2019. Id. at 26. This petition for review followed on January
25, 2020.6




        5
        Specifically, Sections 305.4, 305.42, 322.1, 322.3, 322.33, and 322.34 of the Handbook.
See C.R. at 35-40.

        6
           Prior to filing his petition for review, Ramirez administratively petitioned for
reconsideration of Chief ALJ Henry’s determination on January 10, 2020. C.R. at 43-56. On
January 21, 2020, the Department’s Secretary Teresa D. Miller granted reconsideration, but
Secretary Miller ultimately affirmed Chief ALJ Henry’s determination on February 26, 2020. Id.
at 58, 60. Secretary Miller’s ruling, however, is not before us in this matter.


                                              4
                                        II. Discussion
       Ramirez presents a number of arguments for our consideration,7 which we
summarize as follows.
       First, the Department’s regulations governing eligibility for GA benefits only
require proof of citizenship when these benefits take the form of Aid to Families
with Dependent Children (AFDC). Since Ramirez was not seeking AFDC benefits,
he did not need to show that he was a citizen of the United States in order to establish
that he was eligible for coverage of his long-term care at Garden Spring via GA
medical benefits. Ramirez’s Br. at 11-14.
       Second, the Department improperly relied upon the aforementioned
Operations Memorandum and sections of the Handbook. Neither of these things
constitute properly promulgated administrative regulations, as they were not subject
to notice or the comment and review process, and, thus, they cannot serve as a basis
for denying Ramirez access to GA medical benefits. Id. at 15-16.
       Third, MA benefits and GA medical benefits are two distinct categories
subject to different eligibility requirements. The Department erroneously conflated
the requirements governing MA benefits, which include that the applicant be a
citizen of the United States, a refugee, or a certain type of lawfully admitted
immigrant, with those governing GA medical benefits, which do not include this
type of requirement. Id. at 17-21.
       Finally, Ramirez is eligible for GA medical benefits under the Department’s
regulations for coverage of his long-term care. He has a permanent disability which


       7
          “Our scope of review is limited to determining whether constitutional rights were
violated, whether the adjudication is in accordance with law or whether necessary findings of fact
are supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§ 704.” Gilroy v. Dep’t of Pub. Welfare, 946 A.2d 194, 196 n.3 (Pa. Cmwlth. 2008).


                                                5
renders him unable to financially provide for himself, and the Department’s
regulations specifically authorize GA medical benefits in such a situation. The
Department erred in concluding otherwise. Id. at 22-25.
      We agree with Ramirez that the Department failed to articulate a legally valid
basis for denying his application. Indeed, the administrative regulations, case law,
and statutes discussed by ALJ Logan in her December 17, 2019 decision do not, in
themselves, establish that undocumented immigrants are ineligible for GA medical
benefits. Furthermore, the other documents cited in this decision, i.e., the Handbook
and the Operations Memorandum, were not subject to notice, public comment, or
review, and therefore do not carry the force of law. See Nw. Youth Servs., Inc. v.
Dep’t of Pub. Welfare, 66 A.3d 301 (Pa. 2013). As such, none of these cited materials
stand as an impediment to granting Ramirez such benefits.
      Even so, this does not mean that Ramirez is entitled to receive them. Despite
the Department’s erroneous reasoning, it remains that “we may affirm an agency’s
decision ‘on other grounds where grounds for affirmance exist.’” Turner v.
Unemployment Comp. Bd. of Rev., 899 A.2d 381, 385 (Pa. Cmwlth. 2006) (quoting
Kutnyak v. Dep’t of Corr., 748 A.2d 1275, 1279 n. 9 (Pa. Cmwlth. 2000)). In this
situation, another law, 8 U.S.C. § 1621, bars Ramirez from receiving GA medical
benefits. This statute reads as follows:
             (a) In general
             Notwithstanding any other provision of law and except as
             provided in subsections (b) and (d), an alien who is not--
                    (1) a qualified alien (as defined in section 1641 of
                    this title),
                    (2) a nonimmigrant under the Immigration and
                    Nationality Act, or




                                           6
      (3) an alien who is paroled into the United States
      under section 212(d)(5) of such Act for less than one
      year,
is not eligible for any State or local public benefit (as
defined in subsection (c)).
(b) Exceptions
Subsection (a) shall not apply with respect to the following
State or local public benefits:
      (1) Assistance for health care items and services that
      are necessary for the treatment of an emergency
      medical condition (as defined in section
      1396b(v)(3) of Title 42) of the alien involved and
      are not related to an organ transplant procedure.
      (2) Short-term, non-cash, in-kind emergency
      disaster relief.
      (3) Public health assistance for immunizations with
      respect to immunizable diseases and for testing and
      treatment of symptoms of communicable diseases
      whether or not such symptoms are caused by a
      communicable disease.
      (4) Programs, services, or assistance (such as soup
      kitchens, crisis counseling and intervention, and
      short-term shelter) specified by the Attorney
      General, in the Attorney General’s sole and
      unreviewable discretion after consultation with
      appropriate Federal agencies and departments,
      which (A) deliver in-kind services at the community
      level, including through public or private nonprofit
      agencies; (B) do not condition the provision of
      assistance, the amount of assistance provided, or the
      cost of assistance provided on the individual
      recipient's income or resources; and (C) are
      necessary for the protection of life or safety.
(c) “State or local public benefit” defined
      (1) Except as provided in paragraphs (2) and (3), for
      purposes of this subchapter the term “State or local
      public benefit” means--
             (A) any grant, contract, loan, professional
             license, or commercial license provided by an

                             7
              agency of a State or local government or by
              appropriated funds of a State or local
              government; and
              (B) any retirement, welfare, health, disability,
              public or assisted housing, postsecondary
              education, food assistance, unemployment
              benefit, or any other similar benefit for which
              payments or assistance are provided to an
              individual, household, or family eligibility
              unit by an agency of a State or local
              government or by appropriated funds of a
              State or local government.
       (2) Such term shall not apply--
              (A) to any contract, professional license, or
              commercial license for a nonimmigrant
              whose visa for entry is related to such
              employment in the United States, or to a
              citizen of a freely associated state, if section
              141 of the applicable compact of free
              association approved in Public Law 99-239
              or 99-658 (or a successor provision) is in
              effect;
              (B) with respect to benefits for an alien who
              as a work authorized nonimmigrant or as an
              alien lawfully admitted for permanent
              residence under the Immigration and
              Nationality Act qualified for such benefits
              and for whom the United States under
              reciprocal treaty agreements is required to
              pay benefits, as determined by the Secretary
              of State, after consultation with the Attorney
              General; or
              (C) to the issuance of a professional license
              to, or the renewal of a professional license by,
              a foreign national not physically present in
              the United States.
       (3) Such term does not include any Federal public
       benefit under section 1611(c) of this title.
(d) State authority to provide for eligibility of illegal aliens
for State and local public benefits


                               8
            A State may provide that an alien who is not lawfully
            present in the United States is eligible for any State or local
            public benefit for which such alien would otherwise be
            ineligible under subsection (a) only through the enactment
            of a State law after August 22, 1996, which affirmatively
            provides for such eligibility.
8 U.S.C. § 1621. The GA benefits Ramirez seeks fall within this statute’s definition
of “public benefits,” Ramirez does not fall within any of the categories of people
generally allowed to get such benefits, and none of the exceptions to this statutory
prohibition apply to Ramirez’s situation.
      Furthermore, our General Assembly has not only failed to pass a law allowing
undocumented immigrants to receive public benefits, as allowed under 8 U.S.C. §
1621(d), but has enacted a statute of its own that effectively excludes Ramirez from
receiving the benefits he seeks. Per Section 432 of the Human Services Code,
            [e]xcept as hereinafter otherwise provided, and subject to
            the rules, regulations, and standards established by the
            department, both as to eligibility for assistance and as to
            its nature and extent, needy persons of the classes defined
            in clauses (1), (2), and (3) shall be eligible for [GA]:
            ....
            (3) Other persons who are citizens of the United States, or
            lawfully admitted aliens who are eligible for general
            assistance.
62 P.S. § 432. This restriction applies to all forms of GA. Id. § 403(a) (“The
[D]epartment is responsible for maintaining uniformity in the administration of
public welfare, including general assistance, throughout the Commonwealth.”).
Here, there is no proof that Ramirez is either a citizen of the United States or a
lawfully admitted alien. Consequently, he is ineligible under Pennsylvania law for
GA medical benefits to cover his long-term care at Garden Spring.




                                            9
                                  III. Conclusion
      Therefore, as both federal and Pennsylvania law bar Ramirez from receiving
GA medical benefits, we affirm the Department’s December 26, 2019 ruling on the
aforementioned, alternate grounds.

                                       __________________________________
                                       ELLEN CEISLER, Judge

Judge Crompton did not participate in the decision of this case.




                                         10
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jose Ramirez,                    :
                 Petitioner      :
                                 :
     v.                          : No. 60 C.D. 2020
                                 :
Department of Human Services,    :
                 Respondent      :


                                ORDER


     AND NOW, this 22nd day of January, 2021, Respondent Department of
Human Services’ December 26, 2019 ruling is AFFIRMED.

                                 __________________________________
                                 ELLEN CEISLER, Judge